Case 1:19-cv-00300-AMD-LB Document 1 Filed 01/15/19 Page 1 of 20 PageID #: 1



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  BRIAN FISCHLER, Individually and on            ECF CASE
  behalf of all other persons similarly
  situated,
                                                 No.: ____________________
                 Plaintiff,
                                                 CLASS ACTION COMPLAINT
         v.
                                                 JURY TRIAL DEMANDED
  HEATHERWOOD APARTMENTS LLC,
  and YARDI SYSTEMS, INC.

                 Defendants.


                                       INTRODUCTION

         1.      Plaintiff Brian Fischler, who is legally blind, brings this civil rights action

  against Defendants Heatherwood Apartments LLC and Yardi Systems, Inc.

  (“Defendants”) for their failure to design, construct, maintain, and operate their Website,

  www.27on27th.com (the “Website”), to be fully accessible to and independently usable

  by Plaintiff Fischler and other blind or visually-impaired people. Defendants deny full

  and equal access to their Website.

         2.      Plaintiff Fischler, individually and on behalf of others similarly situated,

  asserts claims under the Americans With Disabilities Act (“ADA”), New York State

  Human Rights Law (“NYSHRL”), and New York City Human Rights Law (“NYCHRL”)

  against Defendants.

         3.      Plaintiff Fischler seeks a permanent injunction to cause Defendants to

  change their corporate policies, practices, and procedures so that their Website will

  become and remain accessible to blind and visually-impaired consumers.




                                               -1-
Case 1:19-cv-00300-AMD-LB Document 1 Filed 01/15/19 Page 2 of 20 PageID #: 2



                                        THE PARTIES

         4.      Plaintiff Fischler is, at all relevant times, a resident of Astoria, New York,

  Queens County. As a blind, visually-impaired handicapped person, he is a member of a

  protected class of individuals under Title III of the ADA, under 42 U.S.C. § 12102(1)-(2),

  and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the

  NYSHRL and NYCHRL.

         5.      Heatherwood Apartments LLC (“Heatherwood”) is at all relevant times a

  domestic limited liability company that is organized under New York law, and authorized

  to do business in the State of New York. Its corporate headquarters are located at 58

  Vanderbilt Motor Parkway, Commack, New York.

         6.      Yardi Systems, Inc. (“Yardi”) is at all times a foreign business corporation

  organized under California Law and authorized to do business in the State of New York.

                               JURISDICTION AND VENUE

         7.      This Court has subject-matter jurisdiction over this action under 28 U.S.C.

  § 1331 and 42 U.S.C. § 12181, as Plaintiff Fischler’s claims arise under Title III of the

  ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

         8.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

  Plaintiff Fischler’s NYSHRL, N.Y. Exec. Law Article 15, and NYCHRL, N.Y.C. Admin.

  Code § 8-101 et seq., claims.

         9.      Venue is proper in this District under 28 U.S.C. §§1391(b)(1), 1391(d)

  because specific jurisdiction exists over these business entities and they would be

  considered to reside here if this District was a separate state: they operate numerous

  locations in this District and their Website targets customers located in this District,

  thereby transacting business in this District and purposely and intentionally availing



                                              -2-
Case 1:19-cv-00300-AMD-LB Document 1 Filed 01/15/19 Page 3 of 20 PageID #: 3



  themselves of the privileges of conducting business in this District; and the cause of

  action arises from those transactions, as the unlawful Website has deterred Plaintiff

  Fischler from the full and equal opportunity of visiting those locations in this District.

         10.     This Court is empowered to issue a declaratory judgment under 28 U.S.C.

  §§ 2201 and 2202.

                                        NATURE OF ACTION

         11.     Blind and visually impaired users of Windows operating system-enabled

  computers and devices have several screen-reading software programs available to them.

  Some of these programs are available for purchase and other programs are available

  without the user having to purchase the program separately. Job Access With Speech

  (“JAWS”) is currently the most popular, separately purchased and downloaded screen-

  reading software program available for a Windows computer.

         12.     For screen-reading software to function, the information on a website must

  be capable of being rendered into text. If the website content is not capable of being

  rendered into text, the blind or visually impaired user is unable to access the same content

  available to sighted users.

         13.     The international website standards organization, the World Wide Web

  Consortium, known throughout the world as W3C, has published version 2.0 Levels A

  and AA of the Web Content Accessibility Guidelines (“WCAG 2.0”). WCAG 2.0 are

  well-established guidelines for making websites accessible to blind and visually impaired

  people. These guidelines are universally followed by most large business entities and

  government agencies to ensure its websites are accessible.

         14.     For a website to be equally accessible to a blind or visually impaired

  person, under these guidelines, it should have following:



                                               -3-
Case 1:19-cv-00300-AMD-LB Document 1 Filed 01/15/19 Page 4 of 20 PageID #: 4



                  a.      Alternative text (“alt-text”) or text equivalent for every non-text

  element. Alt-text is an invisible code embedded beneath a graphical image on a website.

  Web accessibility requires that alt-text be coded with each picture so that screen-reading

  software can speak the alt-text where a sighted user sees pictures, which includes captcha

  prompts. Alt-text does not change the visual presentation, but instead a text box shows

  when the mouse moves over the picture. The lack of alt-text on these graphics prevents

  screen readers from accurately vocalizing a description of the graphics, depriving that

  person from knowing what is on the website.

                  b.      Videos have audio description.

                  c.      Title frames with text are provided. Absent these titles, navigating

  a website is particularly difficult.

                  d.      Webpage headings are properly labeled with the topic or purpose

  of the webpage, versus being blank. Screen readers read out page headings, allowing

  users to quickly skip to a section. Navigation is, however, very difficult without those

  headings.

                  e.      Equivalent text is provided when using scripts.

                  f.      Forms may be completed with the same information and

  functionality as for sighted persons. Absent forms being properly labeled, it is difficult

  for a visually impaired or blind individual to complete the forms, as they do not know

  what the fields, how to input data, or what options to select (e.g., selecting a date or a

  size). A compliant website will, instead, provide labels or instructions when content

  requires user input. This includes captcha prompts, requiring the user to verity that he or

  she is not a robot.




                                               -4-
Case 1:19-cv-00300-AMD-LB Document 1 Filed 01/15/19 Page 5 of 20 PageID #: 5



                 g.      Information about the meaning and structure of content is

  conveyed by more than the visual presentation of content.

                 h.      Web pages do not share the same ID or title. When two or more

  elements on a web page share the same ID or title, it causes problems in screen readers

  which use IDs for labeling controls and table headings.

                 i.      Linked images must contain alt-text explaining the image. Absent

  that alt-text, a screen reader has no content to present the user as to what the image is.

                 j.      The purpose of each link is easily determined from how the link is

  labeled. Absent properly labeling each link or when no description exists, it confuses

  keyboard and screen-reader users as they do not know the purpose of the links. This

  includes captcha prompts.

                 k.      No redundant links where adjacent links go to the same URL

  address. When redundant links exist, it causes additional navigation and repetition for

  keyboard and screen-reader users.

                 l.      Portable Document Formats (PDFs) are accessible. When they are

  inaccessible, the visually impaired or blind individual cannot learn what information is on

  them.

                 m.      One or more keyboard operable user interface has a mode of

  operation where the keyboard focus indicator is discernible.

                 n.      Changing the setting of a user interface component does not

  automatically cause a change of content where the user has not been advised before using

  the component.

                 o.      The name and role of all user interface elements can be

  programmatically determined; items that can be set by the user can be programmatically



                                               -5-
Case 1:19-cv-00300-AMD-LB Document 1 Filed 01/15/19 Page 6 of 20 PageID #: 6



  set; and/or notification of changes to these items are available to user agents, including

  assistive technology.

                                 STATEMENT OF FACTS

  Defendants, Their Website And Their Website’s Barriers

         15.     Heatherwood owns and manages apartment buildings throughout Long

  Island and Long Island City, New York, including a location at 27-03 42nd Road, Long

  Island City, New York, known as 27 on 27th (the “Building”). It rents within this

  Building, studio apartments, and apartments with one or more bedrooms.

         16.     Yardi owns and operates the Website, which provides information

  regarding the Building.

         17.     Yardi’s Website is heavily integrated with the Building, serving as a

  gateway to it. Through the Website, prospective tenants are, inter alia, able to: learn

  information about the Building, including its location and building amenities; learn about

  available apartments, including their layout and dimensions; learn about the

  neighborhood and community; read reviews; contact the Building via a form contained

  on the Website; and apply for an apartment online.

         18.     It is, upon information and belief, Defendants’ policy and practice to deny

  Plaintiff Fischler and other blind or visually-impaired users access to the Website,

  thereby denying the facilities and services that are offered and integrated with the

  Building. Due to their failure and refusal to remove access barriers to the Website,

  Plaintiff Fischler and visually-impaired persons have been and are still being denied

  equal access to the Building and the numerous facilities, goods, services, and benefits

  offered to the public through the Website.




                                               -6-
Case 1:19-cv-00300-AMD-LB Document 1 Filed 01/15/19 Page 7 of 20 PageID #: 7



         19.     Plaintiff Fischler cannot use a computer without the assistance of screen-

  reading software. He is, however, a proficient screen-reader user and uses it to access the

  Internet. He has visited the Website on separate occasions using screen-reading software.

         20.     During his visits to the Website, the last occurring on or about December

  20, 2018, Plaintiff Fischler encountered multiple access barriers that denied him the full

  enjoyment of the facilities, goods, and services of the Website, as well as to the facilities,

  goods, and services of the Building. Because of these barriers he was unable to,

  substantially equal to sighted individuals:

                 a.      Know what is on the Website. This is largely because the non-text

  images lack alt-text describing them. Images are labeled “27 on 27 outdoor lounge” or

  “27 on 27 bed.” Plaintiff Fischler had difficulty learning about availabilities. The link to

  “See Available Units” was not detected by the screen reader. Plaintiff Fischler was only

  able to locate the link with assistance from a sighted user. However the link is not

  properly labeled. The label is read by the screen reader as “Apply Now.” When he

  selects the link, he is taken to a page with the available units. When he selects a unit, a

  pop-up window opens but screen reader focus is not placed in the pop up, therefore it

  appears to the screen reader that no new information is provided.            It is only with

  assistance from a sighted user that he can find the information for the unit. When he

  selected the “1 Bedroom A Line,” he is given a list of available apartments. On this page,

  several elements are not properly labeled. The table could only be navigated with the

  assistance of a sighted user. When he selects “Apply Now,” he is taken to a page with

  multiple elements, but every element appears to be labeled “cozy chair for seating

                 b.      Navigate the Website. Plaintiff Fischler had difficulty navigating

  the Website. This is due in large part to several untagged elements. Several other



                                                -7-
Case 1:19-cv-00300-AMD-LB Document 1 Filed 01/15/19 Page 8 of 20 PageID #: 8



  elements throughout the website are incorrectly tagged, where the tag does not properly

  describe where the link or button will take the user.

         21.        Plaintiff Fischler was denied full and equal access to the facilities and

  services Defendants offer to the public on the Website because he encountered multiple

  accessibility barriers that visually-impaired people often encounter with non-compliant

  Website:

                    a.     Lack of alt-text for images.

                    b.     All fields in a group of input fields are not properly labeled.

                    c.     Frames lack proper title attributes.

                    d.     Webpages have duplicate IDs which cause problems in screen

  readers.

                    e.     Radio buttons are not contained in a fieldset element.

                    f.     Form field labels are not unique on a page or enclosed in a fieldset

  with a legend that makes the label unique.

                    g.     Approximately twenty (20) headings are empty.

                    h.     Links use general text like “click here,” which does not explain the

  link’s purpose.

  Defendants Must Remove Barriers to the Website

         22.        Due to the inaccessibility of the Website, blind and visually-impaired

  customers such as Plaintiff Fischler, who need screen-readers, cannot fully and equally

  use or enjoy the facilities, goods, and services Defendants offer to the public on the

  Website. The Website’s access barriers that Plaintiff Fischler encountered have caused a

  denial of his full and equal access in the past, and now deter him on a regular basis from




                                                 -8-
Case 1:19-cv-00300-AMD-LB Document 1 Filed 01/15/19 Page 9 of 20 PageID #: 9



  accessing the Website. These access barriers have likewise deterred him from visiting the

  Building and enjoying it equal to sighted individuals.

         23.        If the Website was equally accessible to all, Plaintiff Fischler could

  independently navigate it, learn about the Building and the apartments, and apply for an

  apartment, as sighted users can.

         24.        Through his attempts to use the Website, Plaintiff Fischler has actual

  knowledge of the access barriers that make these services inaccessible and independently

  unusable by blind and visually-impaired people.

         25.        Because simple compliance with the WCAG 2.0 Guidelines would

  provide Plaintiff Fischler and other visually-impaired consumers with equal access to the

  Website, Plaintiff Fischler alleges that Defendants have engaged in acts of intentional

  discrimination, including, but not limited to, the following policies or practices:

                    a.     Constructing and maintaining a website that is inaccessible to

  visually-impaired individuals, including Plaintiff Fischler;

                    b.     Failing to construct and maintain a website that is sufficiently

  intuitive to be equally accessible to visually-impaired individuals, including Plaintiff

  Fischler; and,

                    c.     Failing to take actions to correct these access barriers in the face of

  substantial harm and discrimination to blind and visually impaired consumers, such as

  Plaintiff Fischler, as a member of a protected class.

         26.        Defendants therefore use standards, criteria or methods of administration

  that have the effect of discriminating or perpetuating the discrimination of others, as

  alleged herein.




                                                 -9-
Case 1:19-cv-00300-AMD-LB Document 1 Filed 01/15/19 Page 10 of 20 PageID #: 10



             27.   Title III of the ADA expressly contemplates the injunctive relief that

   Plaintiff Fischler seeks under 42 U.S.C. § 12188(a)(2).

             28.   Because the Website has never been equally accessible, and because

   Defendants lack a corporate policy that is reasonably calculated to cause the Website to

   become and remain accessible, Plaintiff Fischler seeks a permanent injunction under 42

   U.S.C. § 12188(a)(2) requiring Defendants to retain a qualified consultant acceptable to

   Plaintiff Fischler to assist Defendants in complying with WCAG 2.0 guidelines for the

   Website:

                   a.     Remediating the Website to be WCAG 2.0 compliant;

                   b.     Training Defendant’s employees and agents who develop the

   Website on accessibility compliance under the WCAG 2.0 guidelines;

                   c.     Regularly checking the accessibility of the Website under the

   WCAG 2.0 guidelines;

                   d.     Regularly testing user accessibility by blind or vision-impaired

   persons to ensure that the Website complies with the WCAG 2.0 guidelines; and,

                   e.     Developing an accessibility policy that is clearly disclosed on the

   Website, with contact information for users to report accessibility-related problems.

             29.   Although Defendants may currently have centralized policies on

   maintaining and operating the Website, Defendants lack a plan and policy reasonably

   calculated to make it fully and equally accessible to, and independently usable by, blind

   and other visually impaired consumers.

             30.   Without injunctive relief, Plaintiff Fischler and other visually impaired

   consumers will continue to be unable to independently use the Website, violating its

   rights.



                                              -10-
Case 1:19-cv-00300-AMD-LB Document 1 Filed 01/15/19 Page 11 of 20 PageID #: 11



          31.     Defendants have, upon information and belief, invested substantial sums

   in developing and maintaining the Website and has generated significant revenue from

   the Website. These amounts are far greater than the associated cost of making the

   Website equally accessible to visually impaired customers.

          32.     Defendants have failed to take any prompt and equitable steps to remedy

   its discriminatory conduct. These violations are ongoing.

                              CLASS ACTION ALLEGATIONS

          33.     Plaintiff Fischler seeks to certify a nationwide class under Fed. R. Civ. P.

   23(a) and 23(b)(2): all legally blind individuals in the United States who have attempted

   to access the Website and as a result have been denied access to the equal enjoyment of

   goods and services offered in the Building, during the relevant statutory period (“Class

   Members”).

          34.     Plaintiff Fischler seeks to certify a State of New York subclass under Fed.

   R. Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the State of New York who

   have attempted to access the Website and as a result have been denied access to the equal

   enjoyment of goods and services offered in the Building, during the relevant statutory

   period (“New York Subclass Members”).

          35.     Plaintiff Fischler seeks to certify a New York City subclass under Fed. R.

   Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the City of New York who have

   attempted to access the Website and as a result have been denied access to the equal

   enjoyment of goods and services offered in the Building, during the relevant statutory

   period (“New York City Subclass Members”).

          36.     Common questions of law and fact exist amongst the Class Members,

   New York Subclass Members and New York City Subclass Members:



                                              -11-
Case 1:19-cv-00300-AMD-LB Document 1 Filed 01/15/19 Page 12 of 20 PageID #: 12



                  a.      Whether the Building is a place of “public accommodation[s]”;

                  b.      Whether the Website is a “public accommodation” or a service or

   good “of a place of public accommodation” under Title III of the ADA;

                  c.      Whether the Website is a “place or provider of public

   accommodation” or an “accommodation, advantage, facility or privilege” under the

   NYSHRL or NYCHRL;

                  d.      Whether the Website denies the full and equal enjoyment of their

   goods, services, facilities, privileges, advantages, or accommodations to people with

   visual disabilities, violating Title III of the ADA; and

                  e.      Whether the Website denies the full and equal enjoyment of their

   goods, services, facilities, privileges, advantages, or accommodations to people with

   visual disabilities, violating the NYSHRL or NYCHRL.

          37.     Plaintiff Fischler’s claims are typical of the Class Members, New York

   Subclass Members and New York City Subclass Members: they are all severely visually

   impaired or otherwise blind, and claim that Defendants have violated Title III of the

   ADA, NYSHRL or NYCHRL by failing to update or remove access barriers on the

   Website so it can be independently accessible to the visually impaired individuals.

          38.     Plaintiff Fischler will fairly and adequately represent and protect the Class

   and Subclasses’ interests because he has retained and is represented by counsel

   competent and experienced in complex class action litigation, and because he has no

   interests antagonistic to the Class or Subclasses. Class certification of the claims is

   appropriate under Fed. R. Civ. P. 23(b)(2) because Defendants have acted or refused to

   act on grounds generally applicable to the Class and Subclasses, making appropriate both

   declaratory and injunctive relief with respect to Plaintiff, the Class and Subclasses.



                                               -12-
Case 1:19-cv-00300-AMD-LB Document 1 Filed 01/15/19 Page 13 of 20 PageID #: 13



             39.   Alternatively, class certification is appropriate under Fed. R. Civ. P.

   23(b)(3) because fact and legal questions common to Class and Subclass Members

   predominate over questions affecting only individuals, and because a class action is

   superior to other available methods for the fair and efficient adjudication of this litigation.

             40.   Judicial economy will be served by maintaining this lawsuit as a class

   action in that it is likely to avoid the burden that would be otherwise placed upon the

   judicial system by the filing of numerous similar suits by people with visual disabilities

   throughout the United States.

                             FIRST CAUSE OF ACTION
                    VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

             41.   Plaintiff Fischler, individually and on behalf of the Class Members,

   repeats and realleges every allegation of the preceding paragraphs as if fully set forth

   herein.

             42.   Title III of the ADA prohibits “discriminat[ion] on the basis of disability

   in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

   or accommodations of any place of public accommodation by any person who owns,

   leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

             43.   The Building is a public accommodation under Title III of the ADA, 42

   U.S.C. § 12181(7). The Website is a service, privilege, or advantage of the Building. The

   Website is a service that is integrated with the Building.

             44.   Under Title III of the ADA, it is unlawful discrimination to deny

   individuals with disabilities the opportunity to participate in or benefit from the goods,

   services, facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

   12182(b)(1)(A)(i).




                                                -13-
Case 1:19-cv-00300-AMD-LB Document 1 Filed 01/15/19 Page 14 of 20 PageID #: 14



          45.      Under Title III of the ADA, it is unlawful discrimination to deny

   individuals with disabilities an opportunity to participate in or benefit from the goods,

   services, facilities, privileges, advantages, or accommodation, which is equal to the

   opportunities afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

          46.      Under Title III of the ADA, unlawful discrimination also includes, among

   other things:

          [A] failure to make reasonable modifications in policies, practices, or
          procedures, when such modifications are necessary to afford such goods,
          services, facilities, privileges, advantages, or accommodations to
          individuals with disabilities, unless the entity can demonstrate that making
          such modifications would fundamentally alter the nature of such goods,
          services, facilities, privileges, advantages or accommodations; and a
          failure to take such steps as may be necessary to ensure that no individual
          with a disability is excluded, denied services, segregated or otherwise
          treated differently than other individuals because of the absence of
          auxiliary aids and services, unless the entity can demonstrate that taking
          such steps would fundamentally alter the nature of the good, service,
          facility, privilege, advantage, or accommodation being offered or would
          result in an undue burden.

   42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

          47.      These acts violate Title III of the ADA, and the regulations promulgated

   thereunder. Plaintiff Fischler, who is a member of a protected class of persons under Title

   III of the ADA, has a physical disability that substantially limits the major life activity of

   sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore, he has been

   denied full and equal access to the Website, has not been provided services that are

   provided to other patrons who are not disabled, and has been provided services that are

   inferior to the services provided to non-disabled persons.

          48.      Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set

   forth and incorporated therein, Plaintiff Fischler requests the relief as set forth below.




                                                -14-
Case 1:19-cv-00300-AMD-LB Document 1 Filed 01/15/19 Page 15 of 20 PageID #: 15



                                SECOND CAUSE OF ACTION
                               VIOLATIONS OF THE NYSHRL

           49.      Plaintiff Fischler, individually and on behalf of the New York Subclass

   Members, repeats and realleges every allegation of the preceding paragraphs as if fully

   set forth herein.

           50.      The Building, located in the State of New York, constitutes a sales

   establishment and public accommodation under N.Y. Exec. Law § 292(9). The Website is

   a service, privilege or advantage of the Building. The Website is a service that is by and

   integrated with the Building.

           51.      Defendants are subject to NYSHRL because they own and operate the

   New York apartment building and the Website. Defendants are a “person” under N.Y.

   Exec. Law § 292(1).

           52.      Defendants are violating the NYSHRL in refusing to update or remove

   access barriers to the Website, causing the Website and the services integrated with the

   Building to be completely inaccessible to the blind. This inaccessibility denies blind

   patrons full and equal access to the facilities, goods and services that Defendants make

   available to the non-disabled public. N.Y. Exec. Law §§ 296(2)(a), 296(2)(c)(i),

   296(2)(c)(ii).

           53.      Readily available, well-established guidelines exist on the Internet for

   making websites accessible to the blind and visually impaired. These guidelines have

   been followed by other large business entities and government agencies in making their

   websites accessible, including but not limited to: adding alt-text to graphics and ensuring

   that all functions can be performed using a keyboard. Incorporating the basic components

   to make the Website accessible would neither fundamentally alter the nature of its

   business nor result in an undue burden to them.


                                              -15-
Case 1:19-cv-00300-AMD-LB Document 1 Filed 01/15/19 Page 16 of 20 PageID #: 16



           54.     Defendant’s actions constitute willful intentional discrimination against

   the class because of a disability, violating the NYSHRL, N.Y. Exec. Law § 296(2), in

   that Defendants have:

                   a.      Constructed and maintained a website that is inaccessible to Class

   Members with knowledge of the discrimination; and/or

                   b.      Constructed and maintained a website that is sufficiently intuitive

   and/or obvious that is inaccessible to blind class members; and/or

                   c.      Failed to take actions to correct these access barriers in the face of

   substantial harm and discrimination to blind class members.

           55.     Defendants discriminate, and will continue in the future to discriminate

   against Plaintiff Fischler and New York Subclass Members on the basis of disability in

   the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

   accommodations and/or opportunities of the Website and the Building under § 296(2) et

   seq. and/or its implementing regulations. Unless the Court enjoins Defendants from

   continuing to engage in these unlawful practices, Plaintiff and the New York Subclass

   Members will continue to suffer irreparable harm.

           56.     As Defendant’s actions violate the NYSHRL, Plaintiff Fischler seeks

   injunctive relief to remedy the discrimination, compensatory damages, civil penalties and

   fines under N.Y. Exec. Law § 297(4)(c) et seq. for every offense, and reasonable

   attorneys’ fees and costs.

                                  THIRD CAUSE OF ACTION
                                VIOLATIONS OF THE NYCHRL

           57.     Plaintiff Fischler, individually and on behalf the New York City Subclass

   Members, repeats and realleges every allegation of the preceding paragraphs as if fully

   set forth herein.


                                                -16-
Case 1:19-cv-00300-AMD-LB Document 1 Filed 01/15/19 Page 17 of 20 PageID #: 17



          58.     The Building, located in New York City, is a sales establishment and

   public accommodation under the NYCHRL, N.Y.C. Admin. Code § 8-102(9), and the

   Website is a service that is integrated with the Building.

          59.     Defendants are subject to NYCHRL because they own and operates the

   Building and the Website, making them a person under N.Y.C. Admin. Code § 8-102(1).

          60.     Defendants are violating the NYCHRL in refusing to update or remove

   access barriers to the Website, causing the Website and the services integrated with the

   Building to be completely inaccessible to the blind. This inaccessibility denies blind

   patrons full and equal access to the facilities, goods, and services that Defendants make

   available to the non-disabled public. N.Y.C. Admin. Code §§ 8-107(4)(a), 8-107(15)(a).

          61.     Defendants’ actions constitute willful intentional discrimination against

   the Subclass because of a disability, violating the NYCHRL, N.Y.C. Admin. Code § 8-

   107(4)(a) and § 8-107(15)(a,) in that it has:

                  a.      Constructed and maintained a website that is inaccessible to blind

   class members with knowledge of the discrimination; and/or

                  b.      Constructed and maintained a website that is sufficiently intuitive

   and/or obvious that is inaccessible to blind class members; and/or

                  c.      Failed to take actions to correct these access barriers in the face of

   substantial harm and discrimination to blind class members.

          62.     As such, Defendants discriminate, and will continue in the future to

   discriminate against Plaintiff Fischler and the New York City Subclass Members because

   of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

   advantages, accommodations and/or opportunities of the Website and the Building under

   § 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins Defendants



                                               -17-
Case 1:19-cv-00300-AMD-LB Document 1 Filed 01/15/19 Page 18 of 20 PageID #: 18



   from continuing to engage in these unlawful practices, Plaintiff and the New York City

   Subclass will continue to suffer irreparable harm.

          63.     As Defendants’ actions violate the NYCHRL, Plaintiff Fischler seeks

   injunctive relief to remedy the discrimination, compensatory damages, civil penalties and

   fines for each offense, and reasonable attorneys’ fees and costs. N.Y.C. Admin. Code §§

   8-120(8), 8-126(a).

                                FOURTH CAUSE OF ACTION
                                  DECLARATORY RELIEF

          64.     Plaintiff Fischler, individually and on behalf the Class Members, repeats

   and realleges every allegation of the preceding paragraphs as if fully set forth herein.

          65.     An actual controversy has arisen and now exists between the parties in that

   Plaintiff Fischler contends, and is informed and believes that Defendants deny, that the

   Website contains access barriers denying blind customers the full and equal access to the

   goods, services and facilities of the Website and by extension the Building, which

   Heatherwood owns, operates and controls, fails to comply with applicable laws including,

   but not limited to, Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et

   seq., N.Y. Exec. Law § 296, et seq., and N.Y.C. Admin. Code § 8-107, et seq. prohibiting

   discrimination against the blind.

          66.     A judicial declaration is necessary and appropriate now in order that each

   of the parties may know its respective rights and duties and act accordingly.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Fischler respectfully requests this Court grant the

   following relief:




                                               -18-
Case 1:19-cv-00300-AMD-LB Document 1 Filed 01/15/19 Page 19 of 20 PageID #: 19



                  a.     A preliminary and permanent injunction to prohibit Defendant

   from violating Title III of the ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296,

   et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York;

                  b.     A preliminary and permanent injunction requiring Defendants to

   take all the steps necessary to make the Website into full compliance with the

   requirements set forth in Title III of the ADA, and its implementing regulations, so that

   the Website is readily accessible to and usable by blind individuals;

                  c.     A declaration that Yardi owns, maintains and/or operates the

   Website in a manner that discriminates against the blind and which fails to provide access

   for persons with disabilities as required by ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec.

   Law § 296, et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York

                  d.     An order certifying the Class and Subclasses under Fed. R. Civ. P.

   23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and his

   attorneys as Class Counsel;

                  e.     Compensatory damages in an amount to be determined by proof,

   including all applicable statutory damages, punitive damages and fines;

                  f.     Pre- and post-judgment interest;

                  g.     An award of costs and expenses of this action together with

   reasonable attorneys’ and expert fees; and

                  h.     Such other and further relief as this Court deems just and proper.




                                                -19-
Case 1:19-cv-00300-AMD-LB Document 1 Filed 01/15/19 Page 20 of 20 PageID #: 20



                              DEMAND FOR TRIAL BY JURY

          Pursuant to Fed. R. Civ. P. 38(b), Plaintiff Fischler demands a trial by jury on all

   questions of fact the Complaint raises.

   Dated: New York, New York
          January 15, 2018

                                         LIPSKY LOWE LLP



                                         s/ Douglas B. Lipsky
                                         Douglas B. Lipsky
                                         Christopher H. Lowe
                                         630 Third Avenue, Fifth Floor
                                         New York, New York 10017-6705
                                         212.392.4772
                                         doug@lipskylowe.com
                                         chris@lipskylowe.com




                                              -20-
